Title: To James Madison from William Insor, 11 January 1816
From: Insor, William
To: Madison, James


                    
                        U S Ship IndependenceBoston
                            Jany. 11th. 1816.
                        
                            Honored Sir
                        
                    
                    I hope you will pardon this Liberty I have taken in addressing you with these few lines and consider them as from an humble Petitioner as I must describe myself; I should not ask the favor if it was not for my family in Baltimore: a Wife and two small children whom is chiefly depending on the hand of charity and benevolence for subsist⟨ance⟩ owing to a long illness. I hope Sir you will take my situation into consideration, and grant me my discharge that I may return home to my dear Wife and childrens assistance having been absent nearly since the War has been declared in the Service of my Country. Upon the Lakes and from thence up[on] the Meditterean, in the US Ship Independence; And my time being expired on the first of June I can be of little or no service this Winter, and could render the

greatest Service to my Wife and family. I hope you will favor me by granting me my discharge the next mon⟨th⟩. Not having any friends to petition for me, I thoug⟨ht⟩ ⟨i⟩t as a duty incumbent on a husband to apply fo⟨r⟩ it myself. With hopes of your approbation I remain Honored Sir your humble Petitioner,
                    
                        
                            William Insor.
                        
                    
                